Citation Nr: 1634444	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  13-31 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs death pension benefits in the amount of $13,938.75.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.  He died in October 2004, and the appellant is his surviving spouse.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2013 decision of the Department of Veterans Affairs (VA) Debt Management Center in Fort Snelling, Minnesota, denying waiver of overpayment of pension benefits of $13,938.75.  

While the appellant had requested a Board videoconference hearing, she cancelled this request in June 2016.  

The record before the Board consists of  electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

FINDINGS OF FACT

1.  The appellant's application for waiver of overpayment of death pension benefits in the amount of $13,938.75 was not untimely.  

2.  The appellant was in receipt of death pension benefits effective from October 20, 2008.  

3.  An overpayment of $13,938.75 was validly created when the appellant did not timely inform of a change in countable income for VA pension benefits purposes.

4.  The overpayment of $13,938.75 was not due to fraud, misrepresentation, or bad faith on the part of the appellant, and recovery of the overpayment would be against equity and good conscience because it would cause undue hardship.

CONCLUSIONS OF LAW

1.  The debt resulting from failure to timely notify of a change in countable income for VA pension benefits purposes was validly created.  38 C.F.R. §§ 3.23, 3.277 (2015).  

2.  The appellant's request for waiver of overpayment of death pension benefits in the amount of $13,938.75 was timely filed.  38 C.F.R. § 1.963 (b) (2015).

3.  Recovery of the overpayment of death pension benefits in the amount of $13,938.75 would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Timeliness of Request for Waiver of Overpayment

As in this case, when notice of indebtedness is dated on or after April 1, 1983, a request for waiver of indebtedness shall only be considered if the request is made within 180 days following the date of a notice of indebtedness by the VA to the debtor.  38 C.F.R. § 1.963 (b).  However, in appropriate circumstances, a statutory filing period may be equitably tolled due to the conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).

The Appellant has contended that she did not receive a June 2011 notice of overpayment, and received no notice of overpayment prior to January 31, 2013.  She thus contends, in effect, that her June 2013 request for waiver of overpayment was timely.  


A Google Maps search reveals that the Appellant's address corresponds to a small, single-story apartment complex.  The record does not reflect that the appellant reported her apartment number to VA, and hence it is unclear from the record whether the apartment number used by VA was her apartment number.  What is clear is that in a statement in support of claim in April 2010 the appellant expressly notified VA of the correct address to reach her, and this address did not include any apartment number.  Unfortunately, in the notification of overpayment provided in June 2011, the Debt Management Center used an apartment number in her mailing address.  A report of telephonic contact with the appellant in July 2011 informs that the appellant did not receive the June 2011 notification letter, and further informs that a copy of the notification letter was not then available to send to her.  Of particular note, that report of contact listed a different apartment number as associated with the mailing address.  Administrative channels were to have followed-up providing her with the notice, but the record does not indicate that    this was done.  

The next correspondence to the appellant was not sent until December 2011, and rather than informing of non-qualification for pension benefits, this letter informed that such benefits might be adjusted due to cost-of-living.  This letter also used the same, initially used apartment number in the address.  The next letter, also using  the same, initially used apartment number in the address, also in December 2011, informed that the appellant would receive in the mail an eligibility verification report to complete.  This letter also made no mention of the Appellant's overpayment.  

The next letter to the appellant, in October 2012, made no mention of the June 2011 notification but did address that the Appellant had received an increase in her Social Security benefits, and that this figure would make her ineligible for VA pension benefits.  This letter also used the same, initially used apartment number in the address.  A subsequent letter in December 2012 also used the same, initially       used apartment number in the address and also did not mention the Appellant's overpayment, merely informing that due to cost of living adjustments her VA pension "may be subject to change."  The next letter to the Appellant, dated January 14, 2013, used the same, initially used apartment number in the address, and also made no mention of the overpayment, instead addressing the fact that VA would no longer be requiring Eligibility Verification Reports (EVRs) of pension recipients.  

Thus, no subsequent letter to the appellant, including the one dated January 31, 2013 and addressing overpayment, was sent to the Appellant's correct address, and none subsequent to the June 2011 letter and prior to the January 31, 2013 letter addressed the creation of the overpayment in the amount of $13,938.25.  Indeed, the January 31, 2013, letter also did not address the correct overpayment, and erroneously stated that stoppage of pension benefits had been proposed in October 2012, whereas the actual letter proposing stoppage of benefits was mailed in June 2011. 

In her October 2013 VA Form 9 the appellant contended that she did not receive    the 2011 notice of overpayment letter, and did not receive notification of over-payment until January 31, 2013, which is less than 180 days prior to her submission of a request for waiver of overpayment on June 17, 2013.  Based on the above chronology of correspondence, there is no assurance that the June 2011 notification of overpayment letter reached the appellant, or that this failure to notify was properly rectified - including providing the appellant with appropriate notice of opportunity to request waiver of overpayment - prior to January 31, 2013.  Under the circumstances of this case, the Board finds the appellant's account of failure to provide proper notice of the opportunity to request waiver until January 31, 2013, to be entirely likely, and to be supported by clear evidence of past failure to properly notify.  Consequently, the Board finds that the Appellant's request for waiver of overpayment was not untimely.  



Waiver of Overpayment

The validity of a debt can be a threshold determination that must be made prior to   a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  A claimant has the right to dispute whether the debt      was properly created and amount of the debt.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 1.911 (c) (2015).
 
In the present appeal, the appellant does not dispute the validity or amount of the debt, but only, in effect, requests waiver of the resulting overpayment.  

By a December 2008 decision the Milwaukee VA Pension Management Center awarded the Appellant death pension benefits effective from October 20, 2008.  The calculation in December 2008 which resulted in eligibility for VA pension benefits relied on the Appellant's November 2008 submitted accounting of income and expenses, in which she reported that her monthly unreimbursed medical expenses totalled $960, which were that high in particular due to her need for unreimbursed assistance of home health aides.  The Debt Management Center in St. Paul, Minnesota, in a June 2011 determination, found that the Appellant was ineligible for pension benefits and that an overpayment was made based on the Appellant's submitted accounting in May 2011, in which she reported unreimbursed medical expenses which on an annual basis totalled $5,074.84.  

VA regulations require that a person receiving death pension benefits report to VA any material change in income because the rate of pension must be reduced by the amount of such income.  See 38 C.F.R. §§ 3.23, 3.277 (2015).  It is immaterial to the Board's adjudication why the Appellant's unreimbursed medical expenses had so markedly reduced between November 2008 and May 2011.  Her failure to report the reduction at the time the reduction occurred resulted in the overpayment.  The Board finds that the debt was thus validly created.  38 C.F.R. § 3.277.

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation or bad faith on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302 (c) (West 2014); 38 C.F.R. 1.962, 1.963 (2014).

In the absence of fraud, misrepresentation, or bad faith, consideration may           be given as to whether recovery of the overpayment would be against equity     and good conscience.  The standard "equity and good conscience" will be    applied when the facts and circumstances in a particular case indicate a need      for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  38 C.F.R. 1.965 (a) (2015).

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the debtor; (5) whether failure to collect a debt would result in the unjust enrichment of the debtor; and (6) whether the debtor changed positions to his or her detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

While the appellant had a duty to report such changes in countable income for VA benefits purposes, it is likely under the circumstances that the Appellant was not cognizant of this duty with regard to medical expense as opposed to changes in actual income.  The letters to the Appellant informing that she must notify of such changes emphasize changes in "income," which may not alert the less financially literate recipient to the issue of expenses reducing countable income.  The relationship between such countable income and the eligibility for pension benefits also may not have been comprehended by the appellant at the time.  

More so, in this case the Appellant's visual impairments may be accepted as mitigation fault on her part for failure to timely notify of changes in status.  VA         in November 2008 received a "Physician's Medical Certificate Establishing Need     for Housebound Status or Aid and Attendance" from an attending physician, and this certificate informs that appellant suffers from glaucoma with loss of concentric vision of the visual field to five degrees or less.  VA's Diagnostic Code recognizes that level of visual field loss as 100 percent disabling.  38 C.F.R. § 4.79, Diagnostic Code 6080 (2015).  The certificate also identifies other significant disability, on which basis the physician concluded that the Appellant was in need of aid and attendance of another for both assistance with activities of daily living and to protect her from the hazards  of her everyday environment.  Under these circumstances, the Board finds that the overpayment did not result from any fraud, misrepresentation, or bad faith on the part of the appellant.  38 C.F.R. §§ 1.962, 1.963.  

The Board finds an absence of clear fault on the part of VA or the appellant in the creation of the overpayment; a strong likelihood of undue hardship from collecting the debt based on the appellant's limited, fixed income, her total disability, and her incapacity for further self-support; a strong likelihood that collecting the debt would defeat the purpose of the VA death pension benefit system, which is to support the indigent surviving dependents of deceased veterans; an absence of indication that unjust enrichment would occur, again based on the appellant's very limited income, and based on absence of indication that the appellant did not use the VA pension benefits for self-support; and undoubted detrimental reliance on the granted VA benefit, by her use of the funds for her self-support, again supplementing her limited income as an elderly, completely disabled surviving spouse.  With due consideration of these findings, the Board concludes that considerations of equity and good conscience as they pertain to the specific facts of this case dictate a need for reasonableness and moderation in the exercise of the government's rights.  In view of the Board's findings, recovery of the $13,938.75 overpayment would be against equity and good conscience.  Accordingly, the appellant's request for waiver is granted.   


ORDER

Waiver of a debt in the amount of $13,938.75 for an overpayment of death pension benefits is granted.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


